Docket and File.

LR BEAR OE

spe Cie an PO
cele Jal) re C. Powreice LEK Tal Médle

Ve lielezoce,

ee arn it
“Lu newness. caret canarncet nb btaig aaggomenmemmanrenanmnin taste atat names a impel so Eas iene

J. tii AE Fu te Nek.
(LOMES NON CM Fe lot gfe Me Ue

 

 

 

 
   

 

 

(ne PR OS FMM ea %
pve SIFT OL _Us Ay

    
  

     

:
LA 2
(peg Sond HE pape

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

t \
Ni oecoome WY) Hest CEIVE(H|
Lome senor bosses bs joe 72019. HA pee

US Dab a [e172
PRO SE OFFICE

 

 

 

 

 

 

 

 

 

 
 

my ae

TO | LA: SAIS fits ct cnet
jadgeoneleca ila

Yn poe sa| Sjpce}- bee yeed
ey (ceo

aa sual isk gilli Arh
fetid

 

jagtiyhhetana

oan
3p
ae Te

i
mn
